Exhibit 10.1
 
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
by and among
COMPRESSCO, INC.,
COMPRESSCO FIELD SERVICES, INC.,
COMPRESSCO CANADA, INC.,
COMPRESSCO DE MEXICO, S. DE R.L. DE C.V.,
COMPRESSCO PARTNERS GP INC.,
COMPRESSCO PARTNERS, L.P.,
COMPRESSCO PARTNERS OPERATING, LLC,
COMPRESSCO NETHERLANDS B.V.,
COMPRESSCO HOLDINGS, LLC,
COMPRESSCO NETHERLANDS COÖPERATIEF U.A.,
COMPRESSCO PARTNERS SUB, INC.,
TETRA INTERNATIONAL INCORPORATED,
PRODUCTION ENHANCEMENT MEXICO, S. DE R.L. DE C.V.,
and
TETRA TECHNOLOGIES, INC.
Dated as of June 20, 2011
 

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     This Contribution, Conveyance and Assumption Agreement, dated as of
June 20, 2011 (this “Agreement”), is by and among Compressco, Inc., a Delaware
corporation and wholly owned subsidiary of TETRA (“Compressco”), Compressco
Field Services, Inc., an Oklahoma corporation and wholly owned subsidiary of
Compressco (“CFSI”), Compressco Canada, Inc., an Alberta corporation and wholly
owned subsidiary of Compressco (“Cansub”), Compressco de Mexico, S. de R.L. de
C.V., a Mexico limited liability company of variable capital (sociedad de
responsibilidad limitada de capital variable) and subsidiary of Mexico Sub I and
Mexico Sub II (“CP Mexico”), Compressco Partners GP Inc., a Delaware corporation
and wholly owned subsidiary of CFSI (the “General Partner”), Compressco
Partners, L.P., a Delaware limited partnership and subsidiary of CFSI and the
General Partner (the “Partnership”), Compressco Partners Operating, LLC, a
Delaware limited liability company and wholly owned subsidiary of CFSI (“OPCO”),
Compressco Netherlands B.V., a Netherlands private limited liability company and
wholly owned subsidiary of CFSI (“Compressco Dutch BV”), Compressco Holdings,
LLC, a Delaware limited liability company and wholly owned subsidiary of CFSI
(“Compressco Holdings”), Compressco Netherlands Coöperatief U.A., a Netherlands
coöperatief and subsidiary of CFSI and Compressco Holdings (“Compressco Dutch
Co-op”), Compressco Partners Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of the Partnership (“MLP Sub”), TETRA International
Incorporated, a Delaware corporation and wholly owned subsidiary of TETRA
(“TII”), Production Enhancement Mexico, S. de R.L. de C.V., a Mexico limited
liability company of variable capital (sociedad de responsibilidad limitada de
capital variable) (“PE Mexico”) and a subsidiary of TII and Providence Natural
Gas, LLC, and TETRA Technologies Inc., a Delaware corporation (“TETRA”). The
above-defined entities are sometimes referred to in this Agreement singularly as
a “Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.
RECITALS
     WHEREAS, the General Partner and CFSI have formed the Partnership, pursuant
to the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the purpose of engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware LP Act.
     WHEREAS, concurrently with or immediately following the completion of the
transactions contemplated hereby, the Partnership shall consummate an initial
public offering (the “IPO”) of its Common Units.
     WHEREAS, in furtherance of the objectives and purposes set forth in the
preceding recitals, the Parties hereby acknowledge that each of the following
actions was taken prior to the date hereof:

  A.1   CFSI formed Compressco Leasing, LLC (“Leaseco”) under the terms of the
Delaware Limited Liability Company Act (the “Delaware LLC Act”) and contributed
$1,000 to Leaseco in exchange for all of the membership interests in Leaseco
(all such membership interests, the “Leaseco Interests”).

1



--------------------------------------------------------------------------------



 



  A.2    CFSI sold to Leaseco all of CFSI’s right, title and interest in and to
the Compressor Units owned and used by CFSI to conduct CFSI’s U.S.-based
production enhancement services business, including, but not limited to,
Compressor Units set forth on Schedule 1 (such Compressor Units, the “U.S.
Service Compressor Units”) in exchange for an obligation by Leaseco to pay to
CFSI an amount of $11,931,204.91 (such obligation, the “Leaseco Loan”) under
that Inter-Company Loan Agreement by and between CFSI and Leaseco, dated as of
March 31, 2011 (the “Leaseco Loan Agreement”), and thereafter Leaseco leased the
U.S. Service Compressor Units to CFSI.     A.3    CFSI formed Compressco Mexico
Investment I, LLC (“Mexico Sub 1”) under the terms of the Delaware LLC Act and
contributed $1,000 to Mexico Sub 1 in exchange for all of the membership
interests in Mexico Sub 1 (all such membership interests, the “Mexico Sub 1
Interests”).     A.4    CFSI formed Compressco Mexico Investment II, LLC
(“Mexico Sub 2”) under the terms of the Delaware LLC Act and contributed $1,000
to Mexico Sub 2 in exchange for all of the membership interests in Mexico Sub 2
(all such membership interests, the “Mexico Sub 2 Interests”).     A.5    Mexico
Sub 1 and Mexico Sub 2 formed CP Mexico under Mexico laws and contributed MXN
$1,530 and MXN $1,470, respectively, to CP Mexico, in exchange for 51% and 49%
of the membership interests, respectively, in CP Mexico.     A.6    CFSI formed
the General Partner under the terms of the Delaware General Corporation Law (the
“DGCL”) and contributed $1,000 to the General Partner in exchange for all of the
shares of common stock of the General Partner.     A.7    CFSI and the General
Partner formed the Partnership under the terms of the Delaware LP Act and
contributed $999 and $1, respectively, to the Partnership in exchange for a
99.9% limited partner interest (the “Initial LP Interest”) and a 0.1% general
partner interest (the “Initial GP Interest”), respectively, in the Partnership.
    A.8    CFSI formed OPCO under the terms of the Delaware LLC Act and
contributed $1,000 to OPCO in exchange for all of the membership interests in
OPCO (all such membership interests, the “OPCO Interests”).     A.9    CFSI
formed Compressco Field Services International, LLC (“Argentina Sub 1”) under
the Delaware LLC Act and contributed $1,000 to Argentina Sub 1 in exchange for
all of the membership interests in Argentina Sub 1 (all such membership
interests, the “Argentina Sub 1 Interests”).     A.10    CFSI formed Compressco
International, LLC (“Argentina Sub 2”) under the Delaware LLC Act and
contributed $1,000 to Argentina Sub 2 in exchange for all of the membership
interests in Argentina Sub 2 (all such membership interests, the “Argentina Sub
2 Interests”).

2



--------------------------------------------------------------------------------



 



  A.11    CFSI and TII formed Compressco de Argentina S.R.L. (“Compressco
Argentina”) under Argentina laws and contributed $12,600, represented by 3,600
limited liability company interests, and $1,400, represented by 400 limited
liability company interests, respectively, to Compressco Argentina in exchange
for 90% and 10% of the limited liability company interests, respectively, in
Compressco Argentina, and thereafter CFSI contributed its 90% limited liability
company interest in Compressco Argentina to Argentina Sub 1 and TII sold its 10%
limited liability company interest in Compressco Argentina to Argentina Sub 2.  
  A.12    CFSI formed Compressco Dutch BV under the laws of the Netherlands and
contributed €18,000.00 to Compressco Dutch BV in exchange for all of the
ownership interests in Compressco Dutch BV (the “Compressco Dutch BV
Interests”).     A.13    CFSI formed Compressco Holdings under the Delaware LLC
Act and contributed $1,000 in exchange for all of the membership interests in
Compressco Holdings (all such membership interests, the “Compressco Holdings
Interests”).     A.14    CFSI and Compressco Holdings formed Compressco Dutch
Co-op under the laws of the Netherlands, and contributed €990 and €10,
respectively, in exchange for 99% and 1%, respectively, of the membership
interests in Compressco Dutch Co-op.     A.15    The Partnership formed MLP Sub
under the terms of the DGCL and contributed $1,000 to MLP Sub in exchange for
all of the shares of common stock of MLP Sub.

     WHEREAS, in furtherance of the objectives and purposes set forth in the
first two recitals hereto, the Parties desire that each of the following
transactions shall occur on the Closing Date (as hereinafter defined):

  B.1    CFSI shall convey and contribute to the General Partner all of CFSI’s
right, title and interest in and to the Initial LP Interest.     B.2    TETRA
shall convey and contribute to Compressco all of TETRA’s right, title and
interest in all of the Intellectual Property owned by TETRA and used by CFSI and
its subsidiaries to conduct their businesses (such Intellectual Property, the
“TETRA Intellectual Property”).     B.3    Compressco shall convey and
contribute to CFSI all of Compressco’s right, title and interest in (a) all of
the Intellectual Property owned by Compressco and used by CFSI and its
subsidiaries to conduct their businesses (such Intellectual Property, the
“Compressco Intellectual Property”) and (b) all of the TETRA Intellectual
Property.

3



--------------------------------------------------------------------------------



 



  B.4    Compressco shall convey and contribute to CFSI all of Compressco’s
right, title and interest in all of the outstanding shares of common stock of
Cansub, no par value (the “Cansub Shares”).     B.5    CFSI shall sell to Cansub
all of CFSI’s right, title and interest in (a) all of the Equipment owned and
leased by CFSI to Cansub to conduct Cansub’s Canada-based production enhancement
equipment rental business, including, but not limited to, Equipment set forth on
Schedule 2 (such Equipment, the “Cansub Equipment”), (b) all of the Equipment
owned and used by CFSI to conduct CFSI’s Indonesia-based production enhancement
equipment rental business, including, but not limited to, Equipment set forth on
Schedule 3 (such Equipment, the “Indonesian Equipment”) and (c) the production
enhancement rental contracts pursuant to which CFSI conducts its Indonesia-based
production enhancement equipment rental business and all accounts receivable
associated with such contracts, including, but not limited to, production
enhancement rental contracts set forth on Schedule 3 (such contracts and
accounts receivable, the “Indonesian Contracts” and, together with the Cansub
Equipment and Indonesian Equipment, the “Cansub Assets”) in exchange for
$3,600,000 and an obligation by Cansub to pay to CFSI an amount equal to
$8,036,377 (such obligation, the “Cansub Loan”) under that Inter-Company Loan
Agreement by and between CFSI and Cansub, dated as of even date herewith (the
“Cansub Loan Agreement”).     B.6    CFSI shall convey and contribute to
Compressco Dutch BV all of CFSI’s right, title and interest in (a) all of the
Cansub Shares, (b) all of the Mexico Sub 1 Interests, and (c) all of the Mexico
Sub 2 Interests.     B.7    CFSI shall convey and contribute to Compressco Dutch
Co-op and Compressco Holdings all of CFSI’s right, title and interest in 99.0%
and 1.0% of the Compressco Dutch BV Interests, respectively, and Compressco
Holdings shall convey and contribute to Compressco Dutch Co-op all of Compressco
Holdings’ right, title and interest in such 1.0% of the Compressco Dutch BV
Interests.     B.8    CFSI shall (a) convey and contribute to OPCO all of CFSI’s
right, title and interest in (i) the production enhancement services contracts
pursuant to which CFSI conducts its U.S.-based production enhancement services
business, including, but not limited to, production enhancement services
contracts set forth on Schedule 4 (such contracts, the “Domestic Services
Contracts”), (ii) all of CFSI’s leasehold interests in the U.S. Service
Compressor Units, including, but not limited to, leasehold interests set forth
on Schedule 5 (such leasehold interests, the “U.S. Leasehold Interests”),
(iii) the Equipment owned and used by CFSI to conduct CFSI’s U.S.-based
production enhancement services business, including, but not limited to,
Equipment set forth on Schedule 6 (such Equipment, the “U.S. Service
Equipment”), (iv) all of the Leaseco Interests, (v) all of the membership
interests in Compressco Dutch Co-op that are owned by CFSI (the “CFSI Dutch
Co-op Interest”), (vi) all of the Compressco Holdings Interests, (viii) all of
the Argentina Sub 1 Interests and (viii) all of the Argentina Sub 2 Interests;
and (b)

4



--------------------------------------------------------------------------------



 



      assign to OPCO all of CFSI’s right, title and interest in (i) the Leaseco
Loan and (ii) the Cansub Loan.     B.9    CFSI shall convey and contribute to
the General Partner all of CFSI’s right, title and interest in (a) all of the
OPCO Interests, (b) all of the CFSI Intellectual Property, (c) all of the assets
(other than any CFSI Intellectual Property, Indonesian Equipment or Indonesian
Contracts) and liabilities constituting CFSI’s (i) manufacturing business and
(ii) production enhancement equipment rental business, including, but not
limited to, Assets & Liabilities set forth on Schedule 7 (such assets and
liabilities, the “MLP Sub Business”), and (d) all of CFSI’s remaining assets and
liabilities that are not conveyed with the Previously Contributed Assets,
including, but not limited to, Assets & Liabilities set forth on Schedule 8
(such assets and liabilities, collectively, the “Other Assets & Liabilities”
and, together with such OPCO Interests, the CFSI Intellectual Property and the
MLP Sub Business, the “GP Contribution”), in exchange for the assumption by the
General Partner of a $32.2 million liability owed by CFSI to Tetra Financial
Services, Inc. (the “Intercompany Liability”).     B.10    The Partnership shall
(a) redeem the Initial LP Interest and the Initial GP Interest in the
Partnership held by the General Partner and (b) refund and distribute to the
General Partner the initial capital contributions made by CFSI and the General
Partner to the Partnership, along with any interest or other profit that
resulted from the investment or other use of such initial capital contributions.
    B.11    The General Partner shall convey and contribute to the Partnership
all of the General Partner’s right, title and interest in the GP Contribution,
in exchange for (a) a 2.0% general partner interest in the Partnership, (b) the
Incentive Distribution Rights, (c) 5,303,546 Common Units, (d) 5,521,094
Subordinated Units, (e) a right to receive the proceeds from the Over-Allotment
Option (as hereinafter defined) and/or additional Common Units (to the extent
the Over-Allotment Option is not exercised) and (f) the assumption by the
Partnership of the Intercompany Liability.     B.12    TII shall (a) cancel its
lease agreements with respect to the Equipment that TII currently leases to CP
Mexico and PE Mexico, including, but not limited to, Equipment set forth on
Schedule 9 (such Equipment, the “TII Equipment”), and convey and contribute to
the Partnership all of TII’s right, title and interest in and to the TII
Equipment, and (b) convey and contribute to the Partnership all of TII’s right,
title and interest in all of the membership interests (such membership
interests, the “Providence Interest”) of Providence Natural Gas, LLC, an
Oklahoma limited liability company and wholly owned subsidiary of TII, and TII’s
0.002% ownership interest in the membership interests of PE Mexico (such 0.002%,
the “PE Mexico Interest”) (such TII Equipment, the Providence Interest and the
PE Mexico Interest, together, the “TII Contribution”) in exchange for 723,211
Common Units and 752,876 Subordinated Units.

5



--------------------------------------------------------------------------------



 



  B.13    The Partnership shall convey and contribute to OPCO all of the
Partnership’s right, title and interest in and to (a) the TII Contribution,
(b) a Joint Intellectual Property Interest and (c) the Other Assets &
Liabilities.     B.14    OPCO shall (a) convey and contribute (i) to Compressco
Holdings all of OPCO’s right, title and interest in 1.0% of the Providence
Interest, and Compressco Holdings shall convey and contribute to Compressco
Dutch Co-op all of Compressco Holdings’ right, title and interest in such 1.0%
of the Providence Interest, (ii) to Compressco Dutch Co-op all of OPCO’s right,
title and interest in 99.0% of the Providence Interest, and (iii) to Leaseco all
of OPCO’s right, title and interest in and to the TII Equipment, and (b) sell to
Compressco Dutch BV all of OPCO’s right, title and interest in the PE Mexico
Interest, in exchange for $526     B.15    Compressco Dutch Co-op shall convey
and contribute to Compressco Dutch BV all of Compressco Dutch Co-op’s right,
title and interest in the Providence Interest.     B.16    Pursuant to the
Underwriting Agreement (as hereinafter defined), the Underwriters (as
hereinafter defined) shall contribute $53.4 million in cash to the Partnership
in exchange for 2,670,000 Common Units.     B.17    The public shall purchase,
through the Underwriters, 2,670,000 Common Units for an aggregate price of
$53.4 million in cash, less amounts of (a) $3,417,600 in the aggregate (the
“Spread”), payable to the Underwriters for the Underwriters’ discount of 6.4%,
and (b) $133,500 in the aggregate (the “Structuring Fee”), payable to Raymond
James & Associates, Inc. and J.P. Morgan Securities, Inc. for a structuring fee.
    B.18    The Partnership shall use a portion of the net proceeds received
from the IPO to (a) pay IPO-related transaction expenses (excluding the Spread
and the Structuring Fee) estimated to be approximately $7.3 million, (b) pay
TETRA Financial Services, Inc. to retire the Intercompany Liability, and (c) pay
financing fees and related transactions costs incurred in connection with the
placement of a new revolving credit facility of the Partnership, and the
Partnership shall convey and contribute to OPCO the remaining net proceeds of
the IPO for use in growing its wellhead compression-based and other related
production enhancement services business.     B.19    The Partnership shall
convey and contribute to MLP Sub all of the Partnership’s right, title and
interest in (a) the MLP Sub Business and (b) a Joint Intellectual Property
Interest.     B.20    Leaseco and Compressco Dutch BV shall enter into a
Equipment Rental Contract, dated of even date herewith (the “Lease Agreement”),
pursuant to which Leaseco shall lease to Compressco Dutch BV the TII Equipment.
    B.21    Compressco Dutch BV, CP Mexico and PE Mexico shall enter into a
Equipment Rental Subcontract, dated of even date herewith (a “Sublease
Agreement”),

6



--------------------------------------------------------------------------------



 



      pursuant to which Compressco Dutch BV shall sublease to CP Mexico and PE
Mexico the TII Equipment.     B.22    If the Underwriters exercise the
Over-Allotment Option, in whole or in part, the Partnership shall distribute the
exercise proceeds (excluding the Spread and the Structuring Fee) to the General
Partner. If the Over-Allotment Option is not exercised or is partially
exercised, then the Partnership shall distribute any and all Common Units not
sold pursuant to the exercise of the Over-Allotment Option to the General
Partner.

     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     The terms set forth below in this ARTICLE I shall have the meanings
ascribed to them below:
     “Assets & Liabilities” means, with respect to any business, all Equipment,
Owned Real Property, Tangible Personal Property, Intellectual Property, Permits,
Contracts, Books and Records, Rights and Claims, Other Intangible Assets, all
accrued expenses and any scheduled liabilities of the business.
     “Books and Records” means collectively books, records, ledgers, files,
invoices, documents, work papers, correspondence, lists (including customer
lists and supplier lists), all tangible and digital or electronic copies of
technology, designs, formulae (chemical and otherwise), copies of software,
databases, procedures, schedules, methods, discoveries, processes, techniques,
research and development, technical data, tools, materials, specifications,
information technology infrastructure, apparatuses, creations, improvements,
works of authorship in any media, confidential, proprietary or non-public
information, and other similar materials.
     “CFSI Intellectual Property” means (i) all Intellectual Property owned by
CFSI and used or held by CFSI and used by CFSI to conduct its businesses,
(ii) the TETRA Intellectual Property and (iii) the Compressco Intellectual
Property.
     “Closing Date” has the meaning assigned to such term in the Underwriting
Agreement.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Common Unit” has the meaning assigned to such term in the Partnership
Agreement.
     “Compressor Unit” means a wellhead compressor unit, including GasJack®
compressor units and VJack™ compressor units.
     “Contract” means any contract, agreement, option, right to acquire,
preferential purchase right, preemptive right, warrant, indenture, debenture,
note, bond, loan, loan agreement,

7



--------------------------------------------------------------------------------



 



collective bargaining agreement, lease, mortgage, franchise, license, purchase
order, bid, commitment, letter of credit, guaranty, surety or any other legally
binding arrangement, whether oral or written.
     “Effective Time” means the time at which the Registration Statement is
declared effective by the Commission.
     “Equipment” means all Compressor Units, well monitoring assets, automated
sand separation assets, together with any tangible components thereof, all
related appliances, parts, accessories, appurtenances, accessions, additions,
improvements and replacements thereto, all other equipment or components of any
nature from time to time incorporated or installed therein and all substitutions
for any of the foregoing.
     “Incentive Distribution Rights” has the meaning assigned to such term in
the Partnership Agreement.
     “Intellectual Property” means all of the following intellectual property
owned or held by the conveying entity: (a) patents and patent applications;
(b) registered and unregistered copyrights and copyright applications;
(c) trademarks, service marks, trade names, logos, and trade dress, common law
or statutory, together with the goodwill associated therewith, and any
registrations or applications for the foregoing; (d) domain names; (e) trade
secrets and confidential information, including but not limited to, confidential
manufacturing and marketing information; and (f) the right to sue and collect
for past, present and future infringement and misappropriation of all such
intellectual property.
     “Joint Intellectual Property Interest” shall mean a joint and undivided
interest in and to the CFSI Intellectual Property, which joint and undivided
interest is subject to terms and conditions of the Joint Ownership Interest
Agreement, dated of even date hereof, by and between MLP Sub and OPCO.
     “Other Intangible Assets” means any other intangible assets included in the
balance sheet of the conveying entity, including all goodwill associated
therewith.
     “Over-Allotment Option” has the meaning assigned to such term in the
Partnership Agreement.
     “Owned Real Property” means all real property owned and used in connection
with the ownership and operations of the business.
     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of the date hereof.
     “Permits” means all permits, licenses, certificates, authorizations and
approvals granted by any governmental authority and used or held in connection
with the operation of the business.
     “Previously Contributed Assets” means the Initial LP Interest, the Cansub
Shares, the Cansub Assets, the Mexico Sub 1 Interest, the Mexico Sub 2 Interest,
the Cansub Loan and Cansub Loan Agreement, the Compressco Dutch BV Interests,
the Domestic Services Contracts,

8



--------------------------------------------------------------------------------



 



the U.S. Leasehold Interests, the U.S. Service Equipment, the Leaseco Interests,
the CFSI Dutch Co-op Interest, the Compressco Holdings Interests, the Argentina
Sub 1 Interests, the Argentina Sub 2 Interests, the Leaseco Loan and Leaseco
Loan Agreement, the OPCO Interests, the CFSI Intellectual Property and the MLP
Sub Business and all Assets & Liabilities conveyed therewith.
     “Registration Statement” means the Registration Statement on Form S-1 filed
with the Commission (Registration No. 333-155260), as amended and effective at
the Effective Time.
     “Rights and Claims” means all of the conveying entity’s rights, claims,
counterclaims, cross claims, credits, causes of action or rights of set-off
against third parties relating to the other Assets & Liabilities, including,
without limitation, unliquidated rights under manufacturers’ and vendors’
warranties and claims under or against insurance policies.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Subordinated Unit” has the meaning assigned to such term in the
Partnership Agreement.
     “Tangible Personal Property” means all of the Equipment, tools, machinery,
parts, products, materials, supplies, cars, trucks, trailers and other rolling
stock and each other item of tangible personal property used or owned in the
conduct of the business.
     “Underwriters” means those underwriters listed in the Underwriting
Agreement.
     “Underwriting Agreement” means that certain Underwriting Agreement between
Raymond James & Associates, Inc. and J.P. Morgan Securities, Inc., as
representatives of the Underwriters, the General Partner and the Partnership,
dated as of June 14, 2011.
ARTICLE II
CONTRIBUTION, SALE, ACKNOWLEDGEMENTS AND DISTRIBUTIONS
     Section 2.1 Contribution of CFSI’s Limited Partner Interest in the
Partnership to the General Partner. CFSI hereby grants, contributes, conveys,
assigns, transfers, sets over and delivers to the General Partner, its
successors and assigns, for its and their own use forever, all of CFSI’s right,
title and interest in and to the Initial LP Interest, and the General Partner
hereby accepts all of CFSI’s right, title and interest in and to the Initial LP
Interest.
     Section 2.2 Contribution of Intellectual Property by TETRA to Compressco.
TETRA hereby grants, contributes, conveys, assigns, transfers, sets over and
delivers to Compressco, its successors and its assigns, for its and their own
use forever, all of TETRA’s right, title and interest in and to all of the TETRA
Intellectual Property, and Compressco hereby accepts all of TETRA’s right, title
and interest in and to the TETRA Intellectual Property.
     Section 2.3 Contribution of Intellectual Property by Compressco to CFSI.
Compressco hereby grants, contributes, conveys, assigns, transfers, sets over
and delivers to CFSI, its successors and its assigns, for its and their own use
forever, all of Compressco’s right, title and interest in and to all of the
Compressco Intellectual Property, and CFSI hereby accepts all of Compressco’s
right, title and interest in and to the Compressco Intellectual Property.

9



--------------------------------------------------------------------------------



 



     Section 2.4 Contribution of the Cansub Shares by Compressco to CFSI.
Compressco hereby grants, contributes, conveys, assigns, transfers, sets over
and delivers to CFSI, its successors and its assigns, for its and their own use
forever, all of Compressco’s right, title and interest in and to all of the
Cansub Shares, and CFSI hereby accepts all of Compressco’s right, title and
interest in and to the Cansub Shares.
     Section 2.5 Sale of the Cansub Assets by CFSI to Cansub. CFSI hereby
grants, contributes, conveys, assigns, transfers, sets over and delivers to
Cansub, its successors and its assigns, for its and their own use forever, all
of CFSI’s right, title and interest in and to the Cansub Assets, and Cansub
hereby accepts all of CFSI’s right, title and interest in and to the Cansub
Assets, in exchange for $3,600,000 and the Cansub Loan, and Cansub hereby agrees
to pay, perform and discharge, as and when due, all of the obligations of Cansub
under the Cansub Loan Agreement accruing on and after the date of this
Agreement.
     Section 2.6 Contribution of the Cansub Shares, the Mexico Sub 1 Interests
and the Mexico Sub 2 Interests by CFSI to Compressco Dutch BV. CFSI hereby
grants, contributes, conveys, assigns, transfers, sets over and delivers to
Compressco Dutch BV, its successors and its assigns, for its and their own use
forever, all of CFSI’s right, title and interest in and to (a) all of the Cansub
Shares, (b) all of the Mexico Sub 1 Interests and (c) all of the Mexico Sub 2
Interests, and Compressco Dutch BV hereby accepts all of CFSI’s right, title and
interest in and to such ownership interests.
     Section 2.7 Contribution and Transfer of Ownership Interests in Compressco
Dutch BV by CFSI to Compressco Dutch Co-op and Compressco Holdings. (a) CFSI
hereby agrees to contribute and transfer the full legal and beneficial title to
17,820 shares in the issued share capital of Compressco Dutch BV (being 99.0% of
the total issued share capital) to Compressco Dutch Co-op, its successors and
its assigns, for its and their own use forever, and Compressco Dutch Co-op
hereby agrees to accept the full legal and beneficial title to such shares, each
by executing a Dutch notarial deed of transfer of shares, as a result of which
the membership account of CFSI shall be credited with the value of the 17,820
contributed shares in accordance with article 14 paragraph 2 of the articles of
association of Compressco Dutch Co-op, and (b) CFSI hereby agrees to contribute
and transfer the full legal and beneficial title to 180 shares in the issued
share capital of Compressco Dutch BV (being 1.0% of the total issued share
capital) to Compressco Holdings, its successors and its assigns, for its and
their own use forever, and Compressco Holdings hereby agrees to accept the full
legal and beneficial title to such shares, each by executing a Dutch notarial
deed of transfer of shares. Compressco Dutch BV undertakes to acknowledge the
transfers of the shares by co-signing the Dutch notarial deeds of transfer and
hereby agrees to enter the transfers of the shares in its shareholders’ register
forthwith.

10



--------------------------------------------------------------------------------



 



     Section 2.8 Contribution of 1.0% of Ownership Interests in Compressco Dutch
BV by Compressco Holdings to Compressco Dutch Co-op. Compressco Holdings hereby
agrees to contribute and transfer the full legal and beneficial title to 180
shares in the issued share capital of Compressco Dutch BV (being 1.0% of the
total issued share capital) to Compressco Dutch Co-op, its successors and its
assigns, for its and their own use forever, and Compressco Dutch Co-op hereby
agrees to accept the full legal and beneficial title to such shares, each by
executing a Dutch notarial deed of transfer of shares, as a result of which the
membership account of Compressco Holdings shall be credited with the value of
the 180 contributed shares in accordance with article 14 paragraph 2 of the
articles of association of Compressco Dutch Co-op. Compressco Dutch BV
undertakes to acknowledge the transfer of the shares by co-signing the Dutch
notarial deed of transfer and hereby agrees to enter the transfer of the shares
in its shareholders’ register forthwith.
     Section 2.9 Contribution of the Domestic Services Contracts, U.S. Leasehold
Interests, U.S. Service Equipment, Leaseco Loan, Leaseco Interests, Ownership
Interests in Dutch Co-op, Compressco Holdings Interest, Cansub Loan, Argentina
Sub 1 Interests and Argentina Sub 2 Interests by CFSI to OPCO. CFSI hereby
grants, distributes, conveys, assigns, transfers, sets over and delivers to
OPCO, its successors and assigns, for its and their own use forever, all of
CFSI’s right, title and interest in and to (a) the Domestic Services Contracts,
(b) the U.S. Leasehold Interests, (c) the U.S. Service Equipment, (d) the
Leaseco Loan, (e) all of the Leaseco Interests, (f) the CFSI Dutch Co-op
Interest, (g) all of the Compressco Holdings Interests, (h) the Cansub Loan;
(i) all of the Argentina Sub 1 Interests and (j) all of the Argentina Sub 2
Interests, and OPCO hereby accepts all of CFSI’s right, title and interest in
and to each of the items set forth in clauses (a) through (j) above, assumes all
of CFSI’s duties and obligations under each of the items set forth in clauses
(a), (b), (d) and (h) above, and agrees to pay, perform and discharge, as and
when due, all of CFSI’s obligations under each of the agreements governing the
items set forth in clauses (a), (b), (d) and (h) accruing on and after the date
of this Agreement.
     Section 2.10 Contribution of the GP Contribution by CFSI to the General
Partner. CFSI hereby grants, contributes, conveys, assigns, transfers, sets over
and delivers to the General Partner, its successors and its assigns, for its and
their own use forever, all of CFSI’s right, title and interest in and to the GP
Contribution, and the General Partner hereby accepts all of CFSI’s right, title
and interest in and to the GP Contribution, assumes all of CFSI’s duties and
obligations under the liabilities of the MLP Sub Business and the Other Assets &
Liabilities, and agrees to pay, perform and discharge, as and when due, all of
the obligations of CFSI under the agreements governing the liabilities of the
MLP Sub Business and the Other Assets & Liabilities accruing on and after the
date of this Agreement, in exchange for the assumption by the General Partner of
the Intercompany Liability, and the General Partner hereby accepts the
Intercompany Liability, assumes all of CFSI’s duties and obligations under the
Intercompany Liability, and agrees to pay, perform and discharge, as and when
due, all of CFSI’s obligations under the Intercompany Liability accruing on and
after the date of this Agreement.
     Section 2.11 Redemption of the Initial Partner Interests in the Partnership
and the Return of Initial Capital Contributions. The Partnership (a) hereby
redeems the Initial LP Interest and the Initial GP Interest in the Partnership
held by the General Partner and (b) hereby refunds and distributes to the
General Partner the initial capital contributions made by CFSI and

11



--------------------------------------------------------------------------------



 



the General Partner to the Partnership along with any interest or other profit
that resulted from the investment or other use of such initial capital
contributions.
     Section 2.12 Contribution of the GP Contribution by the General Partner to
the Partnership. The General Partner hereby grants, contributes, conveys,
assigns, transfers, sets over and delivers to the Partnership, its successors
and its assigns, for its and their own use forever, all of the General Partner’s
right, title and interest in and to the GP Contribution, and the Partnership
hereby accepts all of the General Partner’s right, title and interest in and to
the GP Contribution, assumes all of the General Partner’s duties and obligations
under the liabilities of the MLP Sub Business and the Other Assets &
Liabilities, and agrees to pay, perform and discharge, as and when due, all of
the obligations of the General Partner under the agreements governing the
liabilities of the MLP Sub Business and the Other Assets & Liabilities accruing
on and after the date of this Agreement, in exchange for (a) the assumption of
the Intercompany Liability by the Partnership, and the Partnership hereby
accepts the Intercompany Liability, assumes all of the General Partner’s duties
and obligations under the Intercompany Liability, and agrees to pay, perform and
discharge, as and when due, all of the obligations of the General Partner under
the Intercompany Liability accruing on and after the date of this Agreement, and
(b) (i) a 2.0% general partner interest in the Partnership (ii) the Incentive
Distribution Rights, (iii) 5,303,546 Common Units, (iv) 5,521,094 Subordinated
Units, and (v) the right to receive proceeds from the Over-Allotment Option
and/or additional Common Units (to the extent the Over-Allotment Option is not
exercised), and the General Partner hereby accepts each of the items set forth
in clauses (i) through (v) above.
     Section 2.13 Cancellation of TII Equipment Rental Contracts by TII, CP
Mexico and PE Mexico. (a) Each of TII and CP Mexico hereby acknowledge the
cancellation and termination of that Equipment Rental Contract, dated
November 1, 2008, by and between TII and CP Mexico, pursuant to which TII leased
compressor units and related equipment to CP Mexico, and (b) each of TII and PE
Mexico hereby acknowledge the cancellation and termination of that Equipment
Rental Contract, dated November 1, 2008, by and between TII and PE Mexico,
pursuant to which TII leased compressor units and related equipment to PE
Mexico.
     Section 2.14 Contribution of the TII Contribution by TII to the
Partnership. TII hereby grants, contributes, conveys, assigns, transfers, sets
over and delivers to the Partnership, its successors and its assigns, for its
and their own use forever, all of TII’s right, title and interest in and to the
TII Contribution, and the Partnership hereby accepts all of TII’s right, title
and interest in and to the TII Contribution, in exchange for (a) 723,211 Common
Units, and (b) 752,876 Subordinated Units, and TII hereby accepts such Common
Units and Subordinated Units.
     Section 2.15 Contribution of the TII Contribution and the Other Assets &
Liabilities by the Partnership to OPCO. The Partnership hereby grants,
contributes, conveys, assigns, transfers, sets over and delivers to OPCO, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the TII Contribution, a Joint Intellectual Property
Interest and the Other Assets & Liabilities, and OPCO hereby accepts all of the
Partnership’s right, title and interest in and to the TII Contribution, such
Joint Intellectual Property Interest, and the Other Assets & Liabilities,
assumes all of the Partnership’s duties and

12



--------------------------------------------------------------------------------



 



obligations under the liabilities of the Other Assets & Liabilities, and agrees
to pay, perform and discharge, as and when due, all of the obligations of the
Partnership under the liabilities of the Other Assets & Liabilities accruing on
and after the date of this Agreement.
     Section 2.16 Contribution of Ownership Interests in Providence by OPCO to
Compressco Holdings and Compressco Dutch Co-op. (a) OPCO hereby grants,
contributes, conveys, assigns, transfers, sets over and delivers to Compressco
Holdings, its successors and its assigns, for its and their own use forever, all
of OPCO’s right, title and interest in and to 1.0% of the Providence Interest,
and Compressco Holdings hereby accepts all of OPCO’s right, title and interest
in and to such 1.0% of the Providence Interest, and (b) OPCO hereby grants,
contributes, conveys, assigns, transfers, sets over and delivers to Compressco
Dutch Co-op, its successors and its assigns, for its and their own use forever,
all of OPCO’s right, title and interest in and to 99.0% of the Providence
Interest, and Compressco Dutch Co-op hereby accepts all of OPCO’s right, title
and interest in and to such 99.0% of the Providence Interest, as a result of
which the membership account of OPCO shall be credited with the total value of
the above-mentioned contribution of 99.0% of the Providence Interest, in
accordance with article 14 paragraph 2 of the articles of association of
Compressco Dutch Co-op.
     Section 2.17 Contribution of Ownership Interests in Providence by
Compressco Holdings to Compressco Dutch Co-op. Compressco Holdings hereby
grants, contributes, conveys, assigns, transfers, sets over and delivers to
Compressco Dutch Co-op, its successors and its assigns, for its and their own
use forever, all of Compressco Holdings’ right, title and interest in and to
1.0% of the Providence Interest, and Compressco Dutch Co-op hereby accepts all
of Compressco Holdings’ right, title and interest in and to such 1.0% of the
Providence Interest, as a result of which the membership account of Compressco
Holdings shall be credited with the total value of the above-mentioned
contribution of 1.0% of the Providence Interest, in accordance with article 14
paragraph 2 of the articles of association of Compressco Dutch Co-op.
     Section 2.18 Contribution of the TII Equipment by OPCO to Leaseco. OPCO
hereby grants, contributes, conveys, assigns, transfers, sets over and delivers
to Leaseco, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to the TII Equipment, and Leaseco hereby
accepts all of OPCO’s right, title and interest in and to the TII Equipment.
     Section 2.19 Sale of PE Mexico Interest by OPCO to Compressco Dutch BV.
OPCO hereby grants, contributes, conveys, assigns, transfers, sets over and
delivers to Compressco Dutch BV, its successors and its assigns, for its and
their own use forever, all of OPCO’s right, title and interest in and to the PE
Mexico Interest, and Compressco Dutch BV hereby accepts all of OPCO’s right,
title and interest in and to the PE Mexico Interest, in exchange for $526.
     Section 2.20 Contribution of Ownership Interests in Providence by
Compressco Dutch Co-op to Compressco Dutch BV. Compressco Dutch Co-op hereby
grants, contributes, conveys, assigns, transfers, sets over and delivers to
Compressco Dutch BV, its successors and its assigns, for its and their own use
forever, all of Compressco Dutch Co-op’s right, title and interest in and to the
Providence Interest, and Compressco Dutch BV hereby accepts all of Compressco
Dutch Co-op’s right, title and interest in and to such ownership interests.

13



--------------------------------------------------------------------------------



 



     Section 2.21 Underwriters’ Cash Contribution. The Parties hereby
acknowledge that the Underwriters have, pursuant to the Underwriting Agreement,
made a capital contribution to the Partnership of $53.4 million in cash (or, a
net capital contribution to the Partnership of $49,848,900 after the Spread and
the Structuring Fee payable to Raymond James & Associates, Inc. and J.P. Morgan
Securities, Inc), in exchange for the issuance by the Partnership to the
Underwriters of 2,670,000 Common Units.
     Section 2.22 Payment of Transaction Expenses by the Partnership and
Contribution of Net Proceeds by the Partnership to OPCO. The Parties hereby
acknowledge (a) the payment by the Partnership, in connection with the
transactions contemplated hereby, of estimated transaction expenses in the
amount of approximately $7.3 million (exclusive of the Spread and the
Structuring Fee), (b) the payment of $32.2 million to TETRA Financial Services
to retire the Intercompany Liability, (c) the payment of $375,000 of financing
fees and related transactions costs incurred in connection with the placement of
a new revolving credit facility of the Partnership, and (d) the contribution by
the Partnership to OPCO of $9.93 million of the net proceeds received from the
IPO for use in growing the Partnership’s wellhead compression-based and other
related production enhancement services business.
     Section 2.23 Contribution of the MLP Sub Business by the Partnership to MLP
Sub. The Partnership hereby grants, contributes, conveys, assigns, transfers,
sets over and delivers to MLP Sub, its successors and its assigns, for its and
their own use forever, all right, title and interest in and to the MLP Sub
Business and a Joint Intellectual Property Interest, and MLP Sub hereby accepts
such MLP Sub Business and such Joint Intellectual Property Interest, assumes all
of the Partnership’s duties and obligations under the liabilities of the MLP Sub
Business, and agrees to pay, perform and discharge, as and when due, all of the
obligations of the Partnership under the liabilities of the MLP Sub Business
accruing on and after the date of this Agreement.
     Section 2.24 Lease Agreement by and between Leaseco and Compressco Dutch
BV. Leaseco and Compressco Dutch BV hereby acknowledge the effectiveness of the
Lease Agreement, pursuant to which Leaseco shall lease to Compressco Dutch BV
the TII Equipment.
     Section 2.25 Sublease Agreement by and among Compressco Dutch BV, CP Mexico
and PE Mexico. Compressco Dutch BV, CP Mexico and PE Mexico hereby acknowledge
the effectiveness of the Sublease Agreement, pursuant to which Compressco Dutch
BV shall sublease to CP Mexico and PE Mexico the TII Equipment.
ARTICLE III
ADDITIONAL TRANSACTIONS
     Section 3.1 Sale and Purchase of Additional Common Units. If the
Over-Allotment Option is exercised in whole or in part, the Underwriters shall
contribute additional cash to the Partnership (the “Proceeds”), in exchange for
up to an additional 400,500 Common Units on the basis of the IPO price per
Common Unit set forth in the Registration Statement, net of the Spread and the
Structuring Fee.

14



--------------------------------------------------------------------------------



 



     Section 3.2 Exercise of the Over-Allotment Option. The Parties hereby
acknowledge that, if the Underwriters elect to exercise the Over-Allotment
Option, the Partnership shall distribute that portion of the Proceeds to the
General Partner that is equal in value to the amount by which the value of the
GP Contribution exceeded the value of the Common Units and Subordinated Units
received by the General Partner in exchange for the GP Contribution. If the
Underwriters do not exercise or partially exercise the Over-Allotment Option,
the Partnership shall distribute to the General Partner the Common Units that
are not purchased by the Underwriters pursuant to the Over-Allotment Option.
ARTICLE IV
FURTHER ASSURANCES
     From time to time after the Closing Date, and without any further
consideration, the Parties hereby agree to execute, acknowledge and deliver all
such additional deeds, assignments, bills of sale, conveyances, instruments,
notices, releases, acquittances and other documents, and to do all such other
acts and things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (c) more fully and
effectively to carry out the purposes and intent of this Agreement.
ARTICLE V
CLOSING DATE
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of ARTICLE II and ARTICLE III of this Agreement shall be
operative or have any effect until the Closing Date, at which time all the
provisions of ARTICLE II of this Agreement shall be effective and operative in
accordance with ARTICLE VI, without further action by any Party hereto.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Order of Completion of Transactions. The transactions provided
for in Article II and Article III of this Agreement shall be completed on the
Closing Date in the following order: first, the transactions provided for in
Article II shall be completed on the Closing Date in the order set forth
therein; and second, following the completion of the transactions provided for
in Article II, the transactions provided for in Article III, if they occur,
shall be completed.
     Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto,

15



--------------------------------------------------------------------------------



 



and not to any particular provision of this Agreement. All references herein to
Articles, Sections, Schedules and Exhibits shall, unless the context requires a
different construction, be deemed to be references to the Articles and Sections
of this Agreement and the Schedules and Exhibits attached hereto, and all such
Schedules and Exhibits attached hereto are hereby incorporated herein and made a
part hereof for all purposes. All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
     Section 6.3 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.
     Section 6.4 No Third-Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies, and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.
     Section 6.6 Choice of Law. This Agreement shall be subject to and governed
by the laws of the State of Delaware. Each Party hereby submits to the
jurisdiction of the state and federal courts in the State of Delaware.
     Section 6.7 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 6.8 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.
     Section 6.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to the subject matter of this Agreement
and such instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter

16



--------------------------------------------------------------------------------



 



hereof and thereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement unless it is contained in a written amendment hereto executed
by the Parties after the date of this Agreement.
     Section 6.10 Deed; Bill of Sale; Assignment and Assumption Agreement. To
the extent required and permitted by applicable law, this Agreement shall also
constitute a “deed,” “bill of sale” or “assignment and assumption agreement” of
the assets, interests and obligations granted, contributed, conveyed, assigned,
transferred, set over and delivered herein.
(Remainder of page intentionally left blank. Signature pages follow.)

17 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first above written.

            COMPRESSCO, INC.
      By:   /s/ Ronald J. Foster       Name:   Ronald J. Foster        Title:  
President        COMPRESSCO FIELD SERVICES, INC.
      By:   /s/ Ronald J. Foster       Name:   Ronald J. Foster        Title:  
President        COMPRESSCO CANADA, INC.
      By:   /s/ Ronald J. Foster       Name:   Ronald J. Foster        Title:  
President        COMPRESSCO DE MEXICO, S. DE R.L. DE C.V.
      By:   /s/ Philip N. Longorio       Name:   Philip N. Longorio       
Title:   President        COMPRESSCO PARTNERS GP INC.
      By:   /s/ Ronald J. Foster       Name:   Ronald J. Foster        Title:  
President     

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMPRESSCO PARTNERS, L.P.
      By:   Compressco Partners GP Inc.,        its general partner             
        By:   /s/ Ronald J. Foster       Name:   Ronald J. Foster       
Title:   President        COMPRESSCO PARTNERS OPERATING, LLC
      By:   Compressco Field Services, Inc.,        its sole member             
        By:   /s/ Ronald J. Foster        Name:   Ronald J. Foster       
Title:   President        COMPRESSCO NETHERLANDS B.V.
      By:   Intertrust (Netherlands) B.V.                               By:  
/s/ A. Konijn       Name:   A. Konijn       Title:   Managing Director      
COMPRESSCO HOLDINGS, LLC
      By:   Compressco Field Services, Inc.,
its sole member                               By:   /s/ Ronald J. Foster        
Name:   Ronald J. Foster        Title:   President     

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMPRESSCO NETHERLANDS
COÖPERATIEF U.A.
      By:   Intertrust (Netherlands) B.V.                     By:   /s/ A.Konijn
        Name:   A.Konijn       Title:   Managing Director       COMPRESSCO
PARTNERS SUB, INC.
      By:   /s/ Ronald J. Foster       Name:   Ronald J. Foster        Title:  
President        TETRA INTERNATIONAL INCORPORATED
      By:   /s/ Stuart M. Brightman       Name:   Stuart M. Brightman       
Title:   President        PRODUCTION ENHANCEMENT MEXICO, S.
DE R.L. DE C.V.
      By:   /s/ Bass C. Wallace       Name:   Bass C. Wallace        Title:  
Secretary        TETRA TECHNOLOGIES INC.
      By:   /s/ Stuart M. Brightman       Name:   Stuart M. Brightman       
Title:   President and Chief Executive Officer     

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
U.S. SERVICE COMPRESSOR UNITS
1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
CANSUB EQUIPMENT
2-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
INDONESIAN EQUIPMENT and INDONESIAN CONTRACTS
3-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
DOMESTIC SERVICES CONTRACTS
4-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
U.S. LEASEHOLD INTERESTS
5-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
U.S. SERVICE EQUIPMENT
6-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
MLP SUB BUSINESS
7-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
OTHER ASSETS & LIABILITIES
8-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
TII EQUIPMENT
9-1

 